Title: Why did you become a lawyer? Wrong answers only.
Question:
Answer #1: To spite my ex-husband, who flunked out of law school before we met, and who refused to allow me to go to law school while we were married. I paid for law school tuition with my divorce settlement. He told me I'd never finish law school (because he didn't?), which motivated me even more. I graduated with honors from a more prestigious law school than the one that threw him out.Answer #2: Trying for Guinness Book of World Records- Most Times Held in Contempt for uttering "Your Honor, That's Bullshit".


-freshman prelaw studentAnswer #3: It was just easier go to law school and become a lawyer than it was to have to type out 'IANAL' every single time I wanted to answer questions on r/legaladviceAnswer #4: By accident. I used to just be a hobbyist amateur bird photographer. Until one day I saw an osprey attacking a bald eagle and got some great shots! Got subpoena’d, and next thing you know every damn bird in the county wants me to represent them. I’m now an expert in Bird Law. On the plus side: whenever I go out clubbing I’m never short a wingman.Answer #5: So I can go on this sub and give people bad adviceAnswer #6: I can’t do mathAnswer #7: I watch a lot of judge judy, and assume one day I'll also have my own tv show where I get to make fun of irresponsible people.Answer #8: Graduated undergrad in 2008.Answer #9: The free subscription to Esquire.Answer #10: true answers:

so i'd end up stuck in indiana.

because my girlfriend said we were going. so we did, then she dumped me.

because she studied really hard for the lsat and got a 41, which was good enough for a full ride. they sent her the test and answers, and for fun i filled it out, and got a 42. figured i could probably do this. studied, and got a 47 out of a possible 48. still got turned down the first year i applied, but i got in the second year.

because i was an anarchist philosopy major, and law school was easier than my job as a teamster at the coca-cola warehouse.Answer #11: Went for the chicks, stayed for the booze.Answer #12: Thought I’d do Corp. or Big law to make loads of cash - ended up public service and the opposite of loaded. Still wouldn’t change a thing.Answer #13: To work with computersAnswer #14: Because law is an interesting, rewarding, and lucrative field full of great people I look forward to seeing at networking events.Answer #15: To destroy the system from the inside.